Case 1:17-cr-O0069-RDM Document 66-1 Filed 07/02/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

CRIMINAL NO. 17-CR-69

CANDACE MARIE CLAIBORNE

Declaration of Supervisory Special Agent Paul Higgins
I, Paul Higgins, declare as follows:

1. I have been a Special Agent with the Diplomatic Security Service, U.S.
Department of State for over 13 years. I am currently a Supervisory Special Agent serving as the
Western Hemisphere Affairs Branch Chief, Investigations Division, Office of
Counterintelligence, Diplomatic Security Service within the U.S. Department of State (State
Department or DOS.) I have also served as the Regional Security Officer (RSO), U.S. Consulate
General, Chengdu, China, as an Assistant Regional Security Officer (ARSO), Tallil, Iraq;
Assistant Regional Security Officer — Investigator (ARSO-I), U.S. Embassy Jakarta, Indonesia;
ARSO U.S. Embassy, Islamabad, Pakistan; as well as in various domestically based assignments.
I am intimately familiar with security operations at U.S. diplomatic facilities. I have received
multiple briefings and attended formal training sessions regarding the methodologies employed
by various Foreign Intelligence Services (FIS) including the People’s Republic of China’s
Intelligence Services (PRCIS), one element of which is the Ministry of State Security (MSS). In
my role as RSO in Chengdu, China, I gained first-hand experience in counterintelligence issues
posed by the PRCIS and the MSS. I have delivered hundreds of defensive counterintelligence
briefings, conducted a large number of counterintelligence-focused interviews, and lead various
ongoing investigative efforts into MSS operations directed against the United States
Government.

2. This declaration sets forth the Office of Counterintelligence’s assessment of the
impact of the actions of Ms. Candace Claiborne, a former DOS employee, on counterintelligence
concerns of the State Department. The information and opinions provided in this declaration are
informed by and based on my years of experience investigating counterintelligence cases,
leading defensive counterintelligence efforts at multiple U.S. diplomatic facilities, and in
particular by my experiences working in China as an RSO. For information regarding the
defendant’s conduct, I relied solely on the Statement of Facts in support of her guilty plea, and
on statements provided by Claiborne to the FBI, which prosecutors tell me have been produced
to the defense.

3. MSS is a professional, large-scale intelligence service with a global presence.
MSS may be described as an institution similar to the Federal Bureau of Investigation (FBI) and

1
Case 1:17-cr-O0069-RDM Document 66-1 Filed 07/02/19 Page 2 of 4

the Central Intelligence Agency (CIA) combined under one intelligence directorate. Their
number one intelligence collection target is the United States, which they target across a wide
swathe of sectors, including government, defense contracting, emerging technologies, and
intellectual property, among others. When targeting the United States, MSS and other elements
of the PRCIS do not exclusively focus on the collection of classified information. MSS will
attempt to recruit human assets, influence decision-makers, penetrate think-tanks and media
organizations as well as conduct a variety of technical intelligence collection operations,
including cyber-attacks. It is not a requirement for all of these operations to result in the
clandestine collection of classified information for them to be assessed as a successful
intelligence operation by PRCIS leadership. MSS also accepts that many collection operations
will fail, or take extended periods of time to achieve the intended goals.

4. Based on my review of the descriptions of the defendant’s conduct in her
statements to the FBI and in the Statement of Facts, and on my training and experience, Candace
Claiborne’s activities while employed by the U.S. Department of State appear in my opinion to
be consistent with a deliberate, long-term intelligence operation, including one undertaken by
the MSS. Targeting a United States State Department employee while that employee was posted
in China would allow the MSS relative ease of managing this relationship and minimized
operational security concerns for MSS members. Based on the information Claiborne admitted
to providing the MSS in statements to the FBI, I assess that information provided to PRCIS by
Claiborne could have substantial intelligence value to the Chinese government. I further assess
that the PRCIS could utilize the knowledge and experiences gained from their successful
recruitment of Claiborne to target U.S. government personnel vulnerable to recruitment and
enhance their ongoing intelligence collection operations against U.S. diplomatic facilities. Any
such benefits received by PRCIS likely also resulted in corresponding losses to overall State
Department security.

5. The nature of the development of Claiborne’s relationship with MSS is entirely
consistent with how I have observed MSS operate across a broad range of intelligence activities
known to me due to my professional responsibilities. In her admissions, Claiborne claimed that
she provided only unclassified materials to MSS, such as internal State Department deliberations
or positions regarding U.S. relations with China. Regardless of the level of classification,
however, MSS access to this information may nonetheless damage our collective national
security. One example of how unclassified information could be beneficial to PRCIS, and
damage the national security of the United States, can be seen in how MSS would benefit from
access to DOS internal deliberations. Internal deliberations can provide insights into how key
DOS officers weigh risk, what their opinions are on topics that they would not otherwise share
with Chinese government officials, and where they are prepared to draw the line on negotiating
points. Internal deliberations can also offer “predictive” intelligence value — they do not merely
report on events that have already taken place, but instead can give insight into what will take
place in the future, further enhancing the value of this type of information. Access to the internal
deliberations of a foreign competitor or adversary is information given a very high value by any
intelligence service.
Case 1:17-cr-O0069-RDM Document 66-1 Filed 07/02/19 Page 3 of 4

6. Someone in Claiborne’s position would be a person of interest to an FIS,
including MSS, due to her position as a TOP SECRET clearance holder working for the DOS.
Plea documents reveal that Co-conspirator B communicated regularly with Claiborne and Co-
conspirator A as early as 2007. Co-conspirator B continued these communications for a number
of years prior to introducing Claiborne to Co-conspirator C, an MSS officer in or around 2011,
and the two began tasking Claiborne with specific requests for internal U.S. government
information. At no point during this multi-year process did Claiborne take appropriate steps to
report her relationships with these Chinese nationals, who were involved in spotting and
assessing her, which she was required to do per DOS regulations. Nor did she report the various
and numerous gifts she received, including gifts “in kind” such as travel expenses and
educational expenses for a family member. The vast majority of gifts that she received from her
MSS associates, including those consisting of cash, were subject to mandatory reporting
requirements in accordance with DOS regulations. Claiborne’s lack of reporting took place in
spite of regular briefings she received from Diplomatic Security (DS) agents and analysts both in
the U.S. and at her various overseas postings. Claiborne’s reporting of these contacts or gifts
would have resulted in DS conducting appropriate interagency checks on these Chinese
nationals. It is possible that the results of these interagency checks could have permitted DS to
learn of MSS activity and to intervene. Claiborne’s failure to report these contacts and gifts
instead resulted in MSS having the freedom of action to continue to take advantage of their
relationship with Claiborne over an extended period of time.

7. Claiborne indicated in her statements to the FBI that she informed MSS of
internal deliberations on a range of issues of interest to the Chinese government. These issues
included such topics as internal discussions on U.S.-China summit meetings, Chinese students in
the U.S., Embassy staff opinions on intellectual property rights issues, and deliberations on
issues related to the South China Sea. As just one example, Claiborne indicated she was tasked
with providing information about a senior member of the Chinese Communist Party, who stayed
at the U.S. Consulate General Chengdu, China, for an extended period of time in February 2012.
Media reporting of this highly sensitive and politically charged incident stated that Wang Lijun,
vice-mayor of Chongqing (a city of 18 million), remained at the U.S. Consulate Chengdu for
approximately 30 hours in an attempt to defect prior to surrendering to Chinese authorities. This
media reporting further claimed that Wang revealed to the U.S. government details of the murder
of a British citizen by the wife of a candidate for the Chinese Politburo. This incident had
serious ramifications for the security of U.S. diplomats living in Chengdu, the U.S.-China
bilateral relationship, and led to rumors of an attempted coup in Beijing. Claiborne admitted to
being tasked on this issue and to searching DOS computer databases for information based on
that tasking from MSS.

8. A key concern for the security of our overseas diplomatic facilities is related to
how a foreign intelligence service may attempt to leverage our Locally Employed (LE) Staff
against U.S. interests. I am aware of multiple MSS attempts to recruit LE Staff in order to have
them report about information of interest regarding U.S. diplomats. Claiborne passed
information on at least two occasions to MSS about LE Staff vacancies at U.S. diplomatic
facilities in China. One of these job openings was for a motor pool driver. The other was for a

3
Case 1:17-cr-O0069-RDM Document 66-1 Filed 07/02/19 Page 4 of 4

position working as a domestic helper at the residence of the United States Ambassador to China
in Beijing. In my expert opinion, both of these LE Staff positions have significant potential to be
of value to MSS officers looking to subvert our local State Department colleagues and coerce
them to report on the activities of U.S. diplomatic staff.

9, MSS have the capability to leverage full-spectrum collection operations against
the entities they target, including the U.S. government. Claiborne admitted to receiving various
electronic devices from MSS members and cannot rule out the possibility that she carried one
such device, an iPhone, into U.S. Embassy Beijing. If Claiborne had reported these items to
DOS security personnel, security and counterintelligence experts would have had the opportunity
to retrieve the device for inspection or otherwise investigate its capabilities.

10. Claiborne admitted to receiving the equivalent of approximately $20,000 in U.S.
currency by way of compensation from PRCIS while she was in contact with MSS officers. She
also admitted to receiving numerous gifts of significant value from MSS officers — for example,
airline tickets, tuition expenses for a family member, and various gifts. The length of
Claiborne’s relationship with the MSS, as well as the evident time and resources the MSS
devoted to this relationship, suggest that MSS found the materials provided by Claiborne to be
useful and not available to them through other avenues. Based on my expert opinion, this
amount of compensation indicates that Claiborne was seen as a valued intelligence source by
decision makers and those responsible for resource allocation within the PRCIS. In my
experience, it is unlikely that MSS would have invested this amount of resources, including the
time and effort of their own staff, without having received information of significant value to the
Chinese government. In addition, as with any operation, MSS likely gained valuable insight and
information from their long-term relationship with Claiborne.

11. Ultimately, Claiborne’s failure to report gifts and foreign contacts resulted in the
provision of information to the Chinese government that, in my opinion, had the potential to
cause harm to the United States Department of State and to the national security of the United

States.
“ CA SG ;
= — tt

SSA Paul Hig

Branch Chief;“Wéstern Hemisphere Affairs

Investigations Division
Office of Counterintelligence
Diplomatic Security Service
U.S. Department of State
